265 F.3d 1232 (11th Cir. 2001)
VOYEUR DORM, L.C., a Florida limited liability company, ENTERTAINMENT NETWORK, INC., a Florida corporation, et al., Plaintiffs-Appellants,DAN MARSHLACK,  SHARON GOLD MARSHLACK,  Plaintiffs,v.CITY OF TAMPA, FL, a Florida municipal corporation,  Defendant-Appellee.
No. 00-16346
UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
September 21, 2001

Appeal from the United States District Court for the Middle District of Florida D. C. Docket No. 99-02180-CV-T-24F
Before TJOFLAT, DUBINA and DUHE*, Circuit Judges.
DUBINA, Circuit Judge:


1
This appeal arises from Voyeur Dorm L.C.'s ("Voyeur Dorm")  alleged violation of Tampa's City Code based on the district  court's characterization of Voyeur Dorm as an adult  entertainment facility. Because we conclude the district court  misapplied Tampa's City Code because it erroneously found that  Voyeur Dorm offered adult entertainment to the public at the  residence in question, we reverse the judgment of the district  court.

I. BACKGROUND

2
As alleged in its complaint, Voyeur Dorm is a Florida limited  liability company that maintains offices and conducts its  business in Hillsborough County, Florida. Voyeur Dorm operates  an internet based web site that provides a 24 hour a day  internet transmission portraying the lives of the residents of  2312 West Farwell Drive, Tampa, Florida. Throughout its  existence, Voyeur Dorm has employed 25 to 30 different women,  most of whom entered into a contract that specifies, among other  things, that they are "employees," on a "stage and filming  location," with "no reasonable expectation of privacy," for  "entertainment purposes." Subscribers to "voyeurdorm.com" pay a  subscription fee of $34.95 a month to watch the women employed  at the premises and pay an added fee of $16.00 per month to  "chat" with the women. From August 1998 to June 2000, Voyeur  Dorm generated subscriptions and sales totaling $3,166,551.35.


3
In 1998, Voyeur Dorm learned that local law enforcement agencies  had initiated an investigation into its business. In response,  counsel for Voyeur Dorm sent a letter to Tampa's Zoning  Coordinator requesting her interpretation of the City Code as it  applied to the activities occurring at 2312 West Farwell Drive.  In February of 1999, Tampa's Zoning Coordinator, Gloria Moreda,  replied to counsel's request and issued her interpretation of  the City Code, concluding in relevant part:


4
The following generally describes the activities occurring on the property:


5
1. 5 unrelated women are residing on the premises.


6
2. 30 Internet cameras are located in various rooms in the house; such as the bedrooms, bathrooms, living rooms, shower and kitchen.


7
3. For a fee, internet viewers are able to monitor the activities in the different rooms.


8
4. The web page address is http://www.voyeurdorm.com/


9
5. The web page shows various scenes from the house, including a woman with exposed buttocks. Statements on the page describe activities that can be viewed such as "the girls of Voyeur Dorm are fresh, naturally erotic and as young as 18. Catch them in the most intimate acts of youthful indiscretion." The web page can be found by going to Yahoo! and entering `Voyeurdorm' on the search. The name of the website is, itself, advertising the adult nature of the entertainment. Voyeur is defined in the American Heritage Dictionary, Second College Edition as "A person who derives sexual gratification from observing the sex organs or sexual acts of others, especially from a secret vantage point."


10
It is my determination that the use occurring at 2312 W. Farwell Dr., as described in your letter, is an adult use. Section 27-523 defines adult entertainment as: "Any premises, except those businesses otherwise defined in this chapter, on which is offered to members of the public or any person, for a consideration, entertainment featuring or in any way including specified sexual activities, as defined in this section, or entertainment featuring the displaying or depicting of specified anatomical areas, as defined in this section; `entertainment' as used in this definition shall include, but not be limited to, books, magazines, films, newspapers, photographs, paintings, drawings, sketches or other publications or graphic media, filmed or live plays, dances or other performances distinguished by their display or depiction of specified anatomical areas or specified anatomical activities, as defined in this section."


11
Please be aware that the property is zoned RS-60 Residential Single Family, and an adult use business is not permitted use. You should advise your client to cease operation at that location.


12
Thereafter, in April of 1999, Dan and Sharon Gold  Marshlack1 appealed the Zoning Coordinator's decision  to Tampa's Variance Review Board. On or about July 13, 1999, the  Variance Review Board conducted a hearing. At the hearing,  Voyeur Dorm's counsel conceded the following: that five women  live in the house; that there are cameras in the corners of all  the rooms of the house; that for a fee a person can join a  membership to a web site wherein a member can view the women 24  hours a day, seven days a week; that a member, at times, can see  someone disrobed; that the women receive free room and board;  that the women are part of a business enterprise; and that the  women are paid. At the conclusion of the hearing, the Variance  Review Board unanimously upheld the Zoning Coordinator's  determination that the use occurring at 2312 West Farwell Drive  was an adult use. Subsequently, Mr. and Mrs. Marshlack filed an  appeal from the decision of the Variance Review Board to the  City Council. The Tampa City Council held a hearing in August of  1999, at the conclusion of which the City Council unanimously  affirmed the decision of the Variance Review Board.


13
Voyeur Dorm filed this action in the middle district of Florida.  The City of Tampa and Voyeur Dorm then filed cross-motions for  summary judgment. The district court granted Tampa's motion for summary judgment, from which Voyeur Dorm now appeals.

II. ISSUES

14
1. Whether the district court properly determined that the  alleged activities occurring at 2312 West Farwell Drive  constitute a public offering of adult entertainment as  contemplated by Tampa's zoning restrictions.


15
2. Whether the district court properly relied on the negative  secondary effects doctrine in determining the constitutionality  of Tampa's zoning restrictions as applied to 2312 West Farwell  Drive.


16
3. Whether the predicate evidence that Tampa relied upon to  adopt its adult use restrictions must contemplate internet forms  of communication in order to restrict internet forms of  communication.

III. STANDARD OF REVIEW

17
This court reviews the district court's grant of a motion for  summary judgment de novo, applying the same legal standards used  by the district court. Sammy's of Mobile, Ltd. v. City of  Mobile, 140 F.3d 993, 995 (11th Cir. 1998).

IV. DISCUSSION

18
The threshold inquiry is whether section 27-523 of Tampa's City  Code applies to the alleged activities occurring at 2312 West  Farwell Drive. Because of the way we answer that inquiry, it  will not be necessary for us to analyze the thorny  constitutional issues presented in this case.


19
Section 27-523 defines adult entertainment establishments as


20
[a]ny premises, except those businesses otherwise defined in this chapter, on which is offered to members of the public or any person, for a consideration, entertainment featuring or in any way including specified sexual activities, as defined in this section, or entertainment featuring the displaying or depicting of specified anatomical areas, as defined in this section; `entertainment' as used in this definition shall include, but not be limited to, books, magazines, films, newspapers, photographs, paintings, drawings, sketches or other publications or graphic media, filmed or live plays, dances or other performances either by single individuals or groups, distinguished by their display or depiction of specified anatomical areas or specified sexual activities, as defined in this section.


21
Tampa argues that Voyeur Dorm is an adult use business pursuant  to the express and unambiguous language of Section 27-523 and,  as such, cannot operate in a residential neighborhood. In that  regard, Tampa points out: that members of the public pay to  watch women employed on the premises; that the Employment  Agreement refers to the premises as "a stage and filming  location;" that certain anatomical areas and sexual activities  are displayed for entertainment; and that the entertainers are  paid accordingly. Most importantly, Tampa asserts that nothing  in the City Code limits its applicability to premises where the  adult entertainment is actually consumed.


22
In accord with Tampa's arguments, the district court  specifically determined that the "plain and unambiguous language  of the City Code . . . does not expressly state a requirement  that the members of the public paying consideration be on the  premises viewing the adult entertainment." Voyeur Dorm, L.C., et  al., v. City of Tampa, No. 99-2180 (M.D. Fla. Nov. 6, 2000)  (order granting summary judgment to Tampa). While the public  does not congregate to a specific edifice or location in order  to enjoy the entertainment provided by Voyeur Dorm, the district  court found 2312 West Farwell Drive to be "a premises on which  is offered to members of the public for consideration  entertainment featuring specified sexual activities within the  plain meaning of the City Code."  Id.


23
Moreover, the district court relied on Supreme Court and  Eleventh Circuit precedent that trumpets a city's entitlement to  protect and improve the quality of residential neighborhoods.  See City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 50  (1986) ("[A] city's `interest in attempting to preserve the  quality of urban life is one that must be accorded high  respect.'") (quoting Young v. American Mini Theatres, Inc., 427  U.S. 50, 71 (1976)); Sammy's of Mobile, Ltd. v. City of Mobile,  140 F.3d 993, 996-97 (11th Cir. 1998) (noting that it is well  established that the regulation of public health, safety and  morals is a valid and substantial state interest); Corn v. City  of Lauderdale Lakes, 997 F.2d 1369, 1375 (11th Cir. 1993)  (noting that the "Supreme Court has held [that] restrictions may  be imposed to protect `family values, youth values and the  blessings of quiet seclusion'") (internal citations omitted).


24
In opposition, Voyeur Dorm argues that it is not an adult use  business. Specifically, Voyeur Dorm contends that section 27-523  applies to locations or premises wherein adult entertainment is  actually offered to the public. Because the public does not,  indeed cannot, physically attend 2312 West Farwell Drive to  enjoy the adult entertainment, 2312 West Farwell Drive does not  fall within the purview of Tampa's zoning ordinance. We agree  with this argument.


25
The residence of 2312 West Farwell Drive provides no "offer[ing]  [of adult entertainment] to members of the public." The offering  occurs when the videotaped images are dispersed over the  internet and into the public eye for consumption. The City Code  cannot be applied to a location that does not, itself, offer  adult entertainment to the public. As a practical matter, zoning  restrictions are indelibly anchored in particular geographic  locations. Residential areas are often cordoned off from  business districts in order to promote a State's interest. See  e.g., City of Renton, 475 U.S. at 50 ("A city's interest in  attempting to preserve the quality of urban life is one that  must be accorded high respect."). It does not follow, then, that  a zoning ordinance designed to restrict facilities that offer  adult entertainment can be applied to a particular location that  does not, at that location, offer adult entertainment.  Moreover, the case law relied upon by Tampa and the district  court concern adult entertainment in which customers physically  attend the premises wherein the entertainment is  performed.2 Here, the audience or consumers of the  adult entertainment do not go to 2312 West Farwell Drive or  congregate anywhere else in Tampa to enjoy the entertainment.  Indeed, the public offering occurs over the internet in "virtual  space."3 While the district court read Section 27-523  in a literal sense, finding no requirement that the paying  public be on the premises, we hold that section 27-523 does not  apply to a residence at which there is no public offering of  adult entertainment. Accordingly, because the district court  misapplied section 27-523 to the residence of 2312 West Farwell  Drive, we reverse the district court's order granting summary  judgment to Tampa. Since the resolution of this threshold issue  obviates the need for further analysis, we do not reach the  remaining issues regarding the constitutionality of Tampa's  zoning restrictions as applied to Voyeur Dorm.


26
REVERSED.



NOTES:


*
  Honorable John M. Duhe, Jr., U.S. Circuit Judge for the Fifth Circuit, sitting by designation.


1
   Mr. and Mrs. Marshlack are the owners of the real property located at 2312 West Farwell Drive. They lease the subject property to Voyeur Dorm.


2
   The body of case law applying legislative restrictions to adult entertainment establishments relies on adverse effects that debase adjacent properties. See, e.g., City of Erie v. Pap's A.M., 529 U.S. 277 (2000) (relying on the negative secondary effects doctrine to uphold a city's ordinance as applied to an erotic dancing establishment); City of Renton v. Playtime Theatres, Inc., 475 U.S. 41 (1986) (upholding a zoning ordinance that prohibited adult motion picture theaters from operating in certain locations based upon the negative secondary effects created by such theaters); Young v. American Mini Theatres, Inc., 427 U.S. 50 (1976); Flanigan's Enterprises, Inc. v. Fulton County, 242 F.3d 976 (11th Cir. 2001) (holding that a local ordinance failed to further the county's purported concern with negative secondary effects and was thus unconstitutionally applied); Ward v. County of Orange, 217 F.3d 1350 (11th Cir. 2000); Sammy's of Mobile, Ltd. v. City of Mobile, 140 F.3d 993 (11th Cir. 1998); Krueger v. City of Pensacola, 759 F.2d 851 (11th Cir. 1985).


3
   See Reno v. ACLU, 521 U.S. 844, 851 (1997) (stating that internet communication is "a unique medium - known to its users as `cyberspace' - located in no particular geographical location but available to anyone, anywhere in the world, with access to the Internet").